Citation Nr: 0908942	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  99-01 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand and 
wrist disability (status post carpal tunnel repair and flexor 
carpi radialis reconstruction).

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for right wrist, low back, neck, and right leg 
disabilities, peripheral neuropathy, and impotence.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from April 1965 to 
April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 1998 and July 2000 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In the October 1998 decision, the RO denied the 
Veteran's claim for service connection for residuals of an 
injury to the right hand and wrist.  And in the July 2000 
decision, the RO also denied his claim for § 1151 
compensation for right wrist, low back, neck, and right leg 
disabilities, peripheral neuropathy, and impotence.

The Board issued a decision in April 2003 also denying these 
claims, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a January 2007 memorandum 
decision, the Court partly vacated the Board's decision 
concerning both claims for failure to comply with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a).  The Court entered judgment 
in February 2007 and returned the case to the Board for 
compliance with the directives specified.

To comply with the Court's order, the Board in turn remanded 
the case to the RO, via the Appeals Management Center (AMC), 
in December 2007.  Unfortunately, however, another remand is 
required, in part, to comply with the Court's January 2007 
order, as well as to afford the Veteran a VA examination with 
respect to his claim for service connection for a right hand 
and wrist disability.  The remand will again be via the AMC.




REMAND

Another remand in this case is required because the Veteran 
has still not received proper VCAA notice concerning his 
§ 1151 claim, and because he is entitled to a VA examination 
concerning his claim for service connection for a right hand 
and wrist disability.

With respect to his § 1151 claim, the January 2007 Court 
order determined the Veteran was not provided sufficient 
notice under the VCAA.  According to 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, VA must inform the claimant of (1) 
information and evidence not previously provided to the 
Secretary that is necessary to substantiate the claim; (2) 
the portion of that information and evidence, if any, that 
the claimant is expected to provide; and (3) the portion of 
that information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, at the time of the Court's order, there was also a 
fourth requirement that VA "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  This fourth requirement, however, since has 
been eliminated.  See 73 FR 23353 (Apr. 30, 2008), indicating 
that for claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.

The Court pointed out in its January 2007 order that two 
letters sent to the Veteran in April and September 2001 had 
failed to discuss the VCAA notice requirements with respect 
to his § 1151 claim, in particular.  The Court also explained 
that VA had failed to overcome the presumption of prejudice 
with respect to this lack of sufficient notice.  See, e.g., 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(indicating VA may overcome this presumption of prejudicial 
error by showing that:  (1) that any notice defect was cured 
by actual knowledge on the part of the claimant and/or his 
representative; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that the requested benefit could not have been awarded as 
a matter of law)).

Based on the Court's instructions, the Board remanded this 
case in December 2007 and directed that the Veteran be sent a 
proper VCAA notice letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Later in December 2007, pursuant to the Board's remand 
directive, the AMC sent the Veteran a VCAA-notice letter.  
But, unfortunately, the letter does not comply with section 
38 U.S.C.A. § 5103(a) because it provides incorrect and 
confusing information to the Veteran concerning his § 1151 
claim.  In this regard, the bottom of the first page of the 
letter notes:

We need evidence showing that the following 
condition(s) existed from military service to the 
present time:

*	Low back, neck, and right leg disabilities, 
peripheral neuropathy and impotence 

It thus appears the AMC improperly addressed the Veteran's 
§ 1151 claim as a claim for service connection.  Although on 
page of 5 of that letter the AMC lists the evidence needed to 
establish a claim under § 1151, the incorrect information 
provided on the first page of the letter renders the entire 
letter inadequate under 38 U.S.C.A. § 5103(a).  Thus, the 
Veteran should be issued another VCAA notice letter 
concerning his § 1151 claim before the claim is 
readjudication by the AMC/RO.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998), (holding that a remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand).  And the misleading 
statements mentioned preclude the Board from concluding the 
letter sent after the Board's prior remand was even in 
"substantial" compliance with the directive concerning the 
§ 1151 VCAA notice.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).



Next, although not addressed in either the January 2007 Court 
order or the Board's prior December 2007 remand, the Board 
now believes the Veteran should be afforded a VA examination 
to determine whether his right hand and wrist disability is 
related to his military service.  In McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006), the Court held that VA must 
provide a medical examination in a service-connection claim 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has met each of these four requirements cited in 
McLendon.  The first element of a current disability is 
established by VA medical records showing that a right carpel 
tunnel repair was performed in March 1996 for carpel tunnel 
syndrome, and that a repair of the right wrist flexor carpi 
radialus tear was performed in May 1998 for a diagnosis of 
DeQuervain's tendonitis and tendonitis of the flexor carpi 
radialis.  The second element of an in-service injury is 
documented in a May 1965 service treatment record showing the 
Veteran was seen for pain and swelling of the right hand 
after an ammunition box had fallen on his right hand.  The 
third element of an indication the Veteran's current 
disability may be associated with the in-service injury is 
established by his personal statements that he has 
experienced weakness in his right hand and wrist since the 
in-service injury.  And lastly, the fourth element is met by 
the fact that the record contains no medical opinion 
concerning the etiology or possible date of onset of the 
Veteran's current disabilities involving carpel tunnel 
syndrome and tendonitis.  Thus, he should be provided a VA 
examination to determine whether he has a right hand and/or 
right wrist disability as a result of his military service - 
and, especially, from the injury mentioned.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).



The Veteran also recently submitted several forms (VA Form 
21-4142) authorizing VA to obtain his confidential medical 
treatment records, including those concerning treatment he 
received from private doctors at various times during 2008 
(also earlier, during 2006 and 2007), the records of which 
may not be on file.  If these additional records are not on 
file, including in particular those from 2008, they must be 
obtained as part of the duty to assist.  38 C.F.R. 
§ 3.159(c)(1) (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran another VCAA 
development letter specifically concerning 
his claim for § 1151 compensation for 
disabilities involving his right wrist, low 
back, neck, right leg, peripheral 
neuropathy, and impotence.  [Note:  the 
letter sent in December 2007 following the 
Board's prior remand is misleading because, 
as mentioned, it contains statements 
regarding establishing entitlement to 
service connection, rather than § 1151 
compensation.]

This additional letter must explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate this claim.  More 
specifically concerning this, the letter 
must explain that evidence is required 
showing that, as a result of VA 
hospitalization, medical or surgical 
treatment, examination, or training, the 
Veteran has an additional disability or 
disabilities, or aggravation of an already 
existing disability, which was the direct 
result of VA fault such as carelessness, 
negligence, lack of proper skill, or error 
in judgment, or not a reasonably expected 
result or complication of the VA care or 
treatment.

The letter also must specify which portion 
of the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.

As well, the letter should contain an 
explanation as to the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
this claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Using the authorization forms (VA Form 
21-4142) the Veteran recently signed and 
submitted, obtain the records of the 
evaluation and treatment he mentioned - 
if the records have not already been 
obtained.  This includes, in particular, 
the records of his most recent treatment 
during 2008.  38 C.F.R. § 3.159(c)(1).

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right hand and/or right 
wrist disability identified.  It is 
essential that the examiner designated to 
conduct this examination review the claims 
file for the pertinent medical and other 
history, including a complete copy of this 
remand and the service treatment records.  
The examiner should perform all necessary 
diagnostic testing and evaluation.  
Following a review of the Veteran's claims 
file and completion of the examination, the 
examiner must indicate whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any diagnosed 
right hand and/or wrist disability is 
attributable to the Veteran's period of 
military service, including the injury 
noted in the May 1965 service treatment 
record.  The examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable.

3.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond to it before 
returning the record to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




